Citation Nr: 0434384	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  02-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for recurrent 
right shoulder dislocations. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1974 to March 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2001, a 
statement of the case was issued in May 2002, and a 
substantive appeal was timely received in June 2002.  

In April 2004, the veteran testified at a Decision Review 
Officer (DRO) hearing.  


FINDINGS OF FACT

1.  By rating decision in October 1990, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for right shoulder dislocations.

2.  In May 2001, the veteran requested that his claim for 
service connection for right shoulder dislocations be 
reopened.  

3.  Certain evidence received since the October 1990 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.

4.  Recurrent right shoulder dislocations were not noted upon 
entry into service.

5.  Clear and unmistakable evidence shows that the veteran 
experienced right shoulder dislocation(s) prior to his entry 
into service.

6.  There is no clear and unmistakable evidence to show that 
there was no increase in the underlying severity of the 
veteran's preexisting right shoulder disability during his 
period of active duty service.  


CONCLUSIONS OF LAW

1.  The October 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 1990 rating decision, and the veteran's claim of 
entitlement to service connection for a right shoulder 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The presumption of soundness with regard to the veteran's 
right shoulder has not been rebutted.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003).

4.  Right shoulder disability manifested by recurrent 
dislocations was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Analysis

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the September 2001 rating decision was received in May 
2001, the new version of 38 C.F.R. § 3.156(a) does not apply 
in this case. 

In an October 1990 rating decision, the RO denied to reopen 
the veteran's claim of entitlement to service connection for 
a right shoulder disability.  The veteran was notified of 
that determination and informed of appellate rights and 
procedures the following month.  The veteran did not file a 
notice of disagreement and the October 1990 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  

The Board notes that in the September 2001 rating decision 
the RO determined that new and material evidence had been 
received and the claim reopened.  However, the RO then 
proceeded to deny the claim on the merits.  Regardless of 
whether the RO reopened the claim, however, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for a right shoulder disability.  

Evidence at the time of the October 1990 rating decision 
included service medical records, a June 1981 medical record 
from Parkland Memorial Hospital, a July 1982 VA examination, 
a December 1989 VA medical record, December 1989 to March 
1990 treatment reports from the Doctor's Clinic, and an April 
1990 report from a private doctor, Dr. G.H.  Service medical 
records showed that the veteran was treated for his right 
shoulder.  The June 1981 record from Parkland Memorial 
Hospital apparently showed the medication the veteran was 
taking.  The July 1982 VA examination indicated that the 
veteran had a past medical history of recurrent dislocation 
of his right shoulder.  The diagnosis was history of 
recurrent dislocation of the right shoulder, asymptomatic.  
The December 1989 VA record included a radiologic report that 
indicated that there was no abnormality of the veteran's 
right shoulder.  The December 1989 to March 1990 treatment 
reports from the Doctor's Clinic included treatment for pain 
in his shoulders.  These records also revealed that the 
veteran had a motor vehicle accident in December 1989, which 
caused injury to his neck and upper and lower back, and the 
veteran also complained of pain in the right and left 
shoulders.  A December 1989 physical examination showed that 
there was marked pain in the right shoulder and tenderness 
present with slight swelling at the joint.  There also was a 
significant decreased range of motion with pain on abduction.  
The diagnosis included right shoulder strain.  An April 1990 
private medical report from Dr. G.H. discussed the veteran's 
December 1989 automobile accident, indicated that the veteran 
reported that his shoulders had improved, and revealed that 
an examination showed that the veteran had full range of 
motion in both shoulders.   

Evidence received since the October 1990 rating decision 
includes private medical records from June 1996 to May 2001 
and his testimony during his April 2004 hearing.  Private 
medical records dated June 1996 to March 2001 showed the 
veteran was treated for his right shoulder.  A May 2001 
record indicated that the veteran recently had "re 
aggravated" his right shoulder.  During his April 2003 DRO 
hearing, the veteran testified that he dislocated his 
shoulder during basic training and continued to have pain on 
and off during his time in service.  He further testified 
that during service he was a postal clerk and daily had to 
lift heavy bags and boxes over his shoulder.  He stated that 
his shoulder continued to bother him because he repetitively 
had to throw the mail.  The veteran's April 2004 testimony is 
new because it was not of record at the time of the October 
1990 decision, and it is material in that it shows an 
aggravation of a right shoulder disability.  Thus the 
entitlement to service connection for a right shoulder 
disability has been reopened.  



Service Connection Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's service medical records do not appear to 
include an entrance examination.  Therefore, it cannot be 
said that preexisting right shoulder disability was noted 
upon entry into service.  The veteran is therefore entitled 
to the presumption of soundness with regard to right shoulder 
disability.  The question now becomes whether the presumption 
of soundness has been rebutted in this case.

Turning to the analysis set forth by VA's General Counsel in 
VAOPGCPREC 3-2003 (July 16, 2003), the Board must first 
determine whether there is clear and unmistakable evidence 
showing that the veteran suffered right shoulder disability 
manifested by dislocation(s) prior to service.  The Board 
notes here that the United States Court of Appeals for 
Veterans Claims has held that, as a matter of law, a 
veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations is clear and 
unmistakable evidence for purposes of determining whether the 
presumption of soundness has been rebutted.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).  With this in mind, there are a 
number of service medical records in this case which reflect 
that the veteran reported that he had injured his right 
shoulder prior to service.  Thus these records showed the 
veteran's own admission of a pre-service history of medical 
problems during the course of in-service medical treatment 
and constitute clear and unmistakable evidence that his right 
shoulder disability preexisted service.  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  In the present case, 
the Board is unable to conclude that the evidence in this 
regard is clear and unmistakable.  Consideration must be 
given to the fact that the service medical records do 
document inservice right shoulder symptomatology.  The Board 
notes that a December 1974 service medical record showed 
treatment for the veteran's right shoulder and indicated that 
the veteran dislocated his shoulder in November.  The veteran 
complained of pain when lifting boxes.  X-rays were negative 
for dislocation and fracture.  A January 1976 service medical 
record indicated that the veteran had a right arm weakness 
and that x-rays demonstrated a suggestion of a notch defect 
on the superior position of the humerus.  The provisional 
diagnosis was chronic right shoulder dislocation.  

As discussed earlier, a July 1982 VA examination diagnosed 
the veteran with a history of recurrent dislocation of the 
right shoulder, asymptomatic.  Private medical records dated 
from December 1989 to May 2001 showed the veteran was treated 
for his right shoulder.  These records also indicated that 
the veteran hurt his right shoulder in a December 1989 motor 
vehicle accident and apparently reaggravated his right 
shoulder sometime in 2001.  These post-service records 
suggest that there may not have been an actual increase 
during service and that his current right shoulder problems 
are related to post-service events. 

However, after weighing all of the above-cited evidence, the 
Board is unable to conclude that the evidence against a 
finding of aggravation during service reaches the high 
standard of "clear and unmistakable" evidence.  Therefore, 
the Board must find that the presumption of soundness has not 
been rebutted.  Under this analysis, since the presumption of 
soundness has not been rebutted, then the inservice right 
shoulder dislocations must be viewed as the first 
manifestations of chronic right shoulder disability 
manifested by dislocations.  This leads to the conclusion 
that right shoulder disability manifested by recurrent 
dislocations was incurred during the veteran's active duty 
service.  Service connection is therefore warranted. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition in this 
matter.  




ORDER

Entitlement to service connection for right shoulder 
disability manifested by recurrent dislocations is warranted.  
The appeal is granted.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



